                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                     NO. 7:17-CR-11-1FL



  UNITED STATES OF AMERICA

      v.                                                              ORDER

  DAVID PARKER



       This matter came before the Court on March 5, 2020 for a revocation hearing of the
defendant. The defendant’s term of supervised release was revoked, and the defendant was
ordered committed to the custody of the Bureau of Prisons or its authorized representative for
imprisonment until the defendant was approved and accepted into an inpatient substance abuse
treatment facility. The Court directed the parties to submit a jointly proposed form of order
memorializing defendant’s acceptance to a treatment facility and directing his immediate release
from the Bureau of Prisons to the facility.

        Upon agreement of the parties, the defendant advises the Court that he has been approved
to attend the six-month stabilization program at Hope Recovery Homes, Inc., 1412 Bridges
Street, Morehead City, North Carolina 28557.

       IT IS THEREFORE ORDERED that:

       1.     Defendant David Parker shall be immediately released and, at such time,
              transported to Hope Recovery Homes, Inc. The United States Marshal shall
              release the defendant to the custody of Heather Stanley or such other person or
              entity as identified and approved by the United States Probation Office for
              transport of the defendant on the same day to Hope Recovery Homes, Inc.
              following his release.

       2.     Defendant David Parker shall successfully complete the inpatient treatment
              program and abide by all rules and conditions of Hope Recovery Homes, Inc. for
              a period of at least six (6) months. The defendant shall continuously reside at
              Hope Recovery Homes, Inc. for the duration of the program.

       3.     Upon completion or dismissal from the inpatient treatment program at Hope
              Recovery Homes, Inc., Defendant David Parker shall inform the United States
              Probation Office within twenty-four (24) hours of his release from Hope
              Recovery Homes, Inc., and shall self-report to the United States Probation Office
              at a time and date to be determined by the United States Probation Office.
        IT IS FURTHER ORDERED that except as herein stated, all conditions of the Judgment
shall remain in full force and effect.

       The Clerk is DIRECTED to send a copy of this ORDER to the United States Marshals
Service.


       SO ORDERED.


       This 18th day of March, 2020.




                                                 _______________________________
                                                 LOUISE W. FLANAGAN
                                                 UNITED STATES DISTRICT JUDGE
Respectfully submitted this 17th day of March, 2020.

                                            G. ALAN DUBOIS
                                            Federal Public Defender

                                            /s/ Cindy Johnson
                                            CINDY JOHNSON
                                            Assistant Federal Public Defender
                                            Attorney for Defendant
                                            Office of the Federal Public Defender
                                            150 Fayetteville Street, Suite 450
                                            Raleigh, North Carolina 27601
                                            Telephone: 919-856-4236
                                            Fax: 919-856-4477
                                            E-mail: Cindy_Johnson@fd.org
                                            N.C. State Bar No. 41788
                                            LR 57.1 Counsel Appointed
                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was served upon:

ERIN BLONDEL
Assistant United States Attorney
150 Fayetteville Street, Suite 2100
Raleigh, North Carolina 27601

by electronically filing the foregoing with the Clerk of Court on March 17, 2020, using the
CM/ECF system which will send notification of such filing to the above.

       This the 17th day of March, 2020.


                                                    /s/ Cindy Johnson
                                                    CINDY JOHNSON
                                                    Assistant Federal Public Defender
                                                    Attorney for Defendant
                                                    Office of the Federal Public Defender
                                                    150 Fayetteville Street, Suite 450
                                                    Raleigh, North Carolina 27601
                                                    Telephone: 919-856-4236
                                                    Fax: 919-856-4477
                                                    E-mail: Cindy_Johnson@fd.org
                                                    N.C. State Bar No. 41788
                                                    LR 57.1 Counsel Appointed
